Dismissed and Opinion Filed July 30, 2015




                                           S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00381-CV

 DAVID A. BECK, CHANCE BECK, MIMBI COHEN (BECK) AND COHEN & BEAR,
                           INC., Appellants
                                  V.
                     CGS HOLDINGS, LP, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-05242-E

                                MEMORANDUM OPINION
                              Before Justices Bridges, Lang, and Schenck
                                      Opinion by Justice Bridges
        The filing fee in this case is past due. By postcard dated March 25, 2015, we notified

appellants the $195 filing fee was due. We directed appellants to remit the filing fee within ten

days and expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated March 25, 2015, we notified appellants the docketing statement

had not been filed in this case. We directed appellants to file the docketing statement within ten

days. We cautioned appellants that failure to do so might result in dismissal of this appeal. To

date, appellant has not paid the filing fee, filed the docketing statement, responded to

notifications regarding the reporter’s record, or otherwise corresponded with the Court regarding

the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




150381F.P05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID A. BECK, CHANCE BECK,                        On Appeal from the County Court at Law
MIMBI COHEN (BECK) AND COHEN &                     No. 5, Dallas County, Texas
BEAR, INC., Appellants                             Trial Court Cause No. CC-11-05242-E.
                                                   Opinion delivered by Justice Bridges.
No. 05-15-00381-CV        V.                       Justices Lang and Schenck participating.

CGS HOLDINGS, LP, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CGS HOLDINGS, LP recover its costs of this appeal from
appellants DAVID A. BECK, CHANCE BECK, MIMBI COHEN (BECK) AND COHEN &
BEAR, INC.


Judgment entered July 30, 2015.




                                             –3–